Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 01/14/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/14/2021 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 01/14/2021 are accepted.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claim 20 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "computing system" in the preamble to this claim without reciting any hardware element in the bodies of this claim; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claim 20 is directed to non-statutory subject matter as computer programs, per se.
 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6 and 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (US PGPUB 2019/0236150, hereinafter Zaslavsky), in view of Basham et al. (US PGPUB 2019/0042595, hereinafter Basham).
As per as claim 1, Zaslavsky discloses:
A method comprising: 
 	receiving a request to evacuate data from a database system associated with a designated computing pod, the designated computing pod providing on-demand computing services to a plurality of entities via the internet, the data including a plurality of data portions, each of the data portions corresponding with a respective one or more of the on- demand computing services (Zaslavsky, e.g., [abstract], “… requests to perform a set of migration specific actions are sent from a source system instance to a target system…” and [0030-0033], “…requests for migration specific actions at a single time point, the source system instance, through the concurrency controller(s), can determine traffic lights for resource utilization of the target system instance based on responses from the target system instance….(or migration application servers running thereon)…”) (examiner asserts that computing pod could be a database servers, computer servers or application servers);
 	 identifying a plurality of data succession policies associated with the data, each of the data succession policies corresponding with a respective one of the plurality of data portions, each of the data succession policies identifying one or more constraints associated with evacuating the respective data portion (Zaslavsky, e.g., [0037-0038], “… constrain the total number of messages/requests for performing migration specific actions or to constrain the total number of concurrent threads sending data (or data chunks) to the target system instance or a specific destination such as a specific database node or data partition in the target system instance…” and see [0067], “…the target system instance (110-2) is detected to have little capacity to timely and/or successfully perform data writes, which would be incurred by the data reads/queries at the source system instance (110-1). Data reads/queries at the source system instance (110-1) may be (e.g., only, etc.) flow controlled and performed in response to determining that the target system instance (110-2) can timely and successfully write data from these data reads/queries at the source system instance…”);
 	 transmitting each of the data portions to a respective recipient computing pod in accordance with the respective data succession policy (Zaslavsky, e.g., [0066], [0112], “… determining that the target system instance can timely and successfully write data from these data reads/queries at the source system instance” and “…performing one or more migration specific actions and return traffic lights (e.g., levels, status, measurements, metrics, etc.) at the end of processing the request/message (or after the migration specific actions are performed). A success status code (e.g., 200, etc.) may be returned in a response…”); and
 	 removing the data from the database system (Zaslavsky, e.g., [0108], “…The database row may be deleted (“DELETED”) when an organization is activated (or when the organization migration ends)”).
	To make a records clearer regarding to the features of “migration/evacuate polices”.
	However Basham, in an analogous art, discloses “migration/evacuate polices” (Basham, e.g., [0038-0040], “…a management policy to the files to determine whether each of the files in the fileset 112 should be migrated… each of the files that were not selected for migration according to the archival policy to the file container…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Basham and Zaslavsky to defined with a file policy to encode the data for a file into fragments and then steam to the secondary storage site to improved techniques for maintaining redundant copies of data at secondary sties for disaster recovery purposes (Bashman, e.g., [0003-0006] and [0030-0034]).

As per as claim 2, the combination of Basham and Zaslavsky disclose:
The method recited in claim 1, wherein the transmitting each of the data portions to a respective recipient computing pod comprises transmitting a first subset of the data portions in an active phase in which both the designated computing pod and the respective recipient computing pod continue to provide on-demand computing services related to the first subset of the data portions (Zaslavsky, e.g., [0110-0111], (migration portions)).

As per as claim 3, the combination of Basham and Zaslavsky disclose:
The method recited in claim 2, wherein each of the first subset of the data portions is immutable, and wherein transactional consistency is not required for each of the first subset of the data portions (Zaslavsky, e.g., [0110-0111] and [0128], “… messages that contain data portions to the target database of the target system instance (110-2) or to a first data partition in the target database of the target system instance…”).

As per as claim 4, the combination of Basham and Zaslavsky disclose:
The method recited in claim 2, wherein the transmitting each of the data portions to a respective recipient computing pod comprises transmitting a second subset of the data portions in a partial active phase in which the designated computing pod no longer provides on-demand computing services related to the second subset of the data portions and in which the respective recipient computing pod continue to provide on-demand computing services related to the second subset of the data portions (Zaslavsky, e.g., [0110-0111] and [0128-0133]). 

As per as claim 5, the combination of Basham and Zaslavsky disclose:
The method recited in claim 4, wherein each of the first subset of the data portions is mutable, and wherein transactional consistency is not required for each of the second subset of the data portions (Zaslavsky, e.g., [0110-0111] and [0128-0133]). 

As per as claim 6, the combination of Basham and Zaslavsky disclose:
The method recited in claim 4, wherein the transmitting each of the data portions to a respective recipient computing pod comprises transmitting a third subset of the data portions in a deactivated phase in which neither the designated computing pod nor the respective recipient computing pod continue to provide on-demand computing services related to the third subset of the data portions (Zaslavsky, e.g., [0110-0111] and [0128-0133]).

As per as claim 8, the combination of Basham and Zaslavsky disclose:
The method recited in claim 1, wherein a designated one of the constraints identifies a geographic region in which a designated one of the data portions is permitted to be located (Basham, e.g., [0026], “…storage sites may be at disparate geographical locations, so that any one of the sites can be used as an alternate if a disaster occurs at one site…migrate files as objects to object storage according to an archival policy…”) and [0038-0040], “…a management policy to the files to determine whether each of the files in the fileset 112 should be migrated…”).

As per as claim 9, the combination of Basham and Zaslavsky disclose:
the method recited in claim 1, wherein a designated one of the constraints specifies whether a designated one of the data portions may be altered after being created (Basham, e.g., [0026], “…storage sites may be at disparate geographical locations, so that any one of the sites can be used as an alternate if a disaster occurs at one site…migrate files as objects to object storage according to an archival policy…”) and [0038-0040], “…a management policy to the files to determine whether each of the files in the fileset 112 should be migrated…”) and further see (Zaslavsky, e.g., [0042-0044]).
 
As per as claim 10, the combination of Basham and Zaslavsky disclose:
The method recited in claim 1, wherein a designated one of the constraints specifies whether transactional consistency between a first one of the data portions and a second one of the data portions must be maintained (Zaslavsky, e.g., [0110-0111] and [0128], “… messages that contain data portions to the target database of the target system instance (110-2) or to a first data partition in the target database of the target system instance…”).

As per as claim 11,  the combination of Basham and Zaslavsky disclose:
The method recited in claim 1, wherein a designated one of the data succession policies is associated with a data transform that provides an instruction for altering the respective data portion before transmitting the respective data portion to the respective recipient computing pod (Zaslavsky, e.g., [0110-0112]).

As per as claim 12, the combination of Basham and Zaslavsky disclose:
The method recited in claim 1, wherein a designated one of the data succession policies includes a designated scope criterion, the designated scope criterion identifying the respective data portion corresponding with the designated succession policy (Zaslavsky, e.g., [0037-0038], “… constrain the total number of messages/requests for performing migration specific actions or to constrain the total number of concurrent threads sending data (or data chunks) to the target system instance or a specific destination such as a specific database node or data partition in the target system instance…” and see [0067], “…the target system instance (110-2) is detected to have little capacity to timely and/or successfully perform data writes, which would be incurred by the data reads/queries at the source system instance (110-1). Data reads/queries at the source system instance (110-1) may be (e.g., only, etc.) flow controlled and performed in response to determining that the target system instance (110-2) can timely and successfully write data from these data reads/queries at the source system instance…”) and (Basham, e.g., [0038-0040], “…a management policy to the files to determine whether each of the files in the fileset 112 should be migrated… each of the files that were not selected for migration according to the archival policy to the file container…”). 

As per as claim 13, the combination of Basham and Zaslavsky disclose:
The method recited in claim 12, wherein the designated scope criterion identifies one or more of the on-demand computing services (Zaslavsky, e.g., [0042-0044]). 

As per as claim 14, the combination of Basham and Zaslavsky disclose:
The method recited in claim 12, wherein the designated scope criterion identifies one or more database tables (Zaslavsky, e.g., [0093], “database table”).

As per as claim 15, the combination of Basham and Zaslavsky disclose:
The method recited in claim 12, wherein the designated scope criterion identifies one or more files in a file data store (Zaslavsky, e.g., [0050], [0055], [0093]).  

As per as claim 16, the combination of Basham and Zaslavsky disclose:
The method recited in claim 12, wherein the designated scope criterion identifies one or more of the entities (Zaslavsky, e.g., [0060] and [0080]).

As per as claim 17, the combination of Basham and Zaslavsky disclose:
The method recited in claim 16, wherein the database system is a multitenant database system, and wherein each of the entities is a tenant in the multitenant database system (Zaslavsky, e.g., [0042-0044], “…Each data center may implement a set of system instances to host respective organizations. These organizations may contract with the owner of the computing system such as a multi-tenant computing system to host their respective (e.g., organization-specific, organization-common, etc.) application data, to provide their (e.g., organization-specific, organization-common, etc.) application services to their respective users and/or customers…”).

Claim 18  is  essentially the same as claim 1 except that it set forth the claimed invention as a non-transitory computer readable media rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 20  is  essentially the same as claim 1 except that it set forth the claimed invention as a system readable media rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Allowable Subject Matter
The prior arts do not teach the combination of features of 19 “wherein the transmitting each of the data portions to a respective recipient computing pod  comprises transmitting a first subset of the data portions in an active phase in which both the designated computing pod and the recipient computing pod continue to provide an- demand computing services related to the first subset of the data portions, wherein each of the first subset of the data portions is immutable, and wherein transactional consistency is not required for each of the first subset of the data portions, wherein the transmitting each of the data portions to a respective recipient computing pod comprises transmitting a second subset of the data portions in a partial active phase in which the designated computing pad no longer provides on-demand computing services related to the second subset of the data portions and in which the recipient computing pod continue to provide on-demand computing services related to the second subset of the data portions, wherein each of the first subset of the data portions is mutable, and wherein transactional consistency is not required for each of the second subset of the data portions, and wherein the transmitting each of the data portions to a respective recipient computing pod comprises transmitting a third subset of the data portions in a deactivated phase in which neither the designated computing pod nor the recipient computing pod continue to provide on-demand computing services related to the third subset of the data portions, wherein each of the first subset of the data portions is mutable, and wherein transactional consistency is required for each of the third subset of the data portions” and claim 7, “wherein each of the first subset of the data portions is mutable, and wherein transactional consistency is required for each of the third subset of the data portions”. Per the instant office action, claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to evacuate/migrate data from a database system associated with a designated computing pod that provides on-demand computing services to a plurality of entities via the internet.

a.	DeMattio et al. (US PGPUB 2015/0205531, hereafter DeMattio); “Adding Storage Capacity To An Object Storage System” discloses “management module detects a second set of data storage devices added to the first set and, in response thereto, generates a second map structure and migrates a portion of the data objects from the first set to the second set based on the second map structure to balance the first and second sets”. 
DeMattio teaches replicate, migrate and rebalance the data objects stored within the system in an effort to ensure the data objects are available to the users at all times [0022-0024].  
DeMattio teaches replication policy [0034], delete file [0049].
DeMattio also teaches distribution portions [0071-0074]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163